Title: To James Madison from Tench Coxe, 22 July 1813
From: Coxe, Tench
To: Madison, James


Sir
Philadelphia July 22d. 1813
I am encouraged by your goodness, expressed thro Mr Gallatin, to trouble you with a letter on the same subject as my last, after having obtained from my brother, of the House of Reps., the loan of his file of bills in relation to the revenues, and offices creating at this session.
I have read & considered the bill relative to the office I formerly held, and I perceive that it is wisely proposed to commit to the Commissioner of the Revenue the Superintendence of the commercial and internal revenues. The office will be very respectable &, if kept at the present temporary salary of the auditor, would be highly desireable, in the present belligerent situtation of the country instead of either of the others, which were the subjects of Mr. Gallatin’s communication. But they are not vacant, & during the war are I presume very unproductive. I do not think I should enjoy my health in the summer at Washington.
It seems, from the resulting tenor of the laws, that “a collector of the internal Revenues” (as well direct tax, as duties on licences, refined sugar, stamps, carriages, auctions & stills) is to be appointed for the city of Philada., in which I have always resided & now do, and of which (with the county) I am now collector of the old internal revenues. For that collectorship, I beg leave to submit my name, as the two objects mentioned by Mr. Gallatin are, at present, remote, precarious & unproductive. I have all the books of the revenues & direct tax in my hands, & suits on collectors bonds to a large amount depending, with many of the books of the supervisors, commissioners & assessors to aid the new officers and assessors. The office is perfectly familiar to me. It will be very full employment for any man, however capable, especially for a year or two. As I have been Commissioner of the Revenue, Supervisor and collector my preparation is obvious, and I trust the public will consider it naturally placed. I am sure I can make its execution convenient to my fellow citizens, & from my intimacy with the office, & with trade, can go as far as most men, in preventing frauds. This office of Collector of the internal revenues will suit me better than that of the Commissioner of the Revenue, because I can remain, where my affairs require me. I should decline or withdraw from all pursuits of the nature of business. It is my opinion that I can here serve the best views of our wise and good men better in this centre of our economical & political affairs, than I could elsewhere; and this I must ever consider a binding duty, while the civilized world continues on its present footing as to religious & civil liberty.
My last letter upon this subject, was of the past week, which, I trust, has been received. I have the honor to be with most respectful attachment Sir yr. most obedt. & hum. Servt.
Tench Coxe
